2014 WI 2

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:               2013AP2126-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Steven T. Berman, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Steven T. Berman,
                                  Respondent.



                            DISCIPLINARY PROCEEDINGS AGAINST BERMAN

OPINION FILED:          January 3, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                              2014 WI 2
                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.        2013AP2126-D


STATE OF WISCONSIN                                :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Steven T. Berman, Attorney at Law:

Office of Lawyer Regulation,                                             FILED
               Complainant,
                                                                     JAN 3, 2014
       v.
                                                                       Diane M. Fremgen
                                                                    Clerk of Supreme Court
Steven T. Berman,

               Respondent.




       ATTORNEY       disciplinary        proceeding.        Attorney's         license

suspended.



       ¶1      PER CURIAM.       We review a stipulation filed pursuant

to    SCR    22.121   by   the   Office    of   Lawyer     Regulation       (OLR)     and



       1
           SCR 22.12 states as follows:         Stipulation.

            (1) The director may file with the complaint a
       stipulation of the director and the respondent to the
       facts, conclusions of law regarding misconduct, and
       discipline to be imposed.     The supreme court may
       consider the complaint and stipulation without the
       appointment of a referee.
                                                                   No.       2013AP2126-D



Attorney Steven T. Berman.             In the stipulation, Attorney Berman

agrees     that   by   engaging    in    conduct       leading     to    a     criminal

conviction     for     the   felony    offense    of      conspiracy      to     commit

securities fraud, he violated the supreme court rules.                          He also

agrees that a two-year suspension of his license to practice law

in   Wisconsin    is    an   appropriate     level     of    discipline        for     his

misconduct.          There   is   no    request      in     this   matter        for    a

restitution award, nor is there a request for the imposition of

costs against Attorney Berman.

      ¶2     Following careful review of the matter, we agree that

a two-year suspension of Attorney Berman's license to practice

law is a proper sanction.             Since this matter is being resolved

without the appointment of a referee, we do not impose any costs

on Attorney Berman.

      ¶3     Attorney Berman was admitted to the practice of law in

Wisconsin in 1987.           His law license was summarily suspended,

upon the motion of the OLR, on August 9, 2013.                           His license




           (2) If the supreme court approves a stipulation,
      it shall adopt the stipulated facts and conclusions of
      law and impose the stipulated discipline.

           (3) If    the   supreme  court   rejects    the
      stipulation, a referee shall be appointed and the
      matter shall proceed as a complaint filed without a
      stipulation.

           (4) A stipulation rejected by the supreme court
      has no evidentiary value and is without prejudice to
      the respondent's defense of the proceeding or the
      prosecution of the complaint.

                                         2
                                                                         No.       2013AP2126-D



remains suspended.            Attorney Berman has not previously been the

subject of professional discipline.

     ¶4        The    stipulation       states        that      on    April        12,     2013,

Attorney       Berman    appeared       before       the     Honorable       Nathaniel          M.

Gorton    in    United    States       District       Court     for    the     District         of

Massachusetts in the matter of United States v. Steven Berman,

CR No. 11-10415-NMG, and entered a guilty plea to the felony

offense of Conspiracy to Commit Securities Fraud, in violation

of 18 U.S.C. §§ 1348, 1349, and 2.                    The court adjudged Attorney

Berman guilty of Conspiracy to Commit Securities Fraud.                                  On July

16, 2013, Attorney Berman was sentenced to a prison term of 18

months in federal prison, plus a term of one year of supervised

release upon his release from imprisonment.

     ¶5        On    September    25,    2013,       the     OLR     filed     a    complaint

alleging that by engaging in conduct leading to his conviction

for the felony offense of Conspiracy to Commit Securities Fraud,

in violation of 18 U.S.C. §§ 1348, 1349, and 2, Attorney Berman

violated SCR 20:8.4(b).2
     ¶6        On    October     15,    2013,       the    parties     entered           into    a

stipulation         whereby    Attorney    Berman          agreed     that     his       conduct

violated SCR 20:8.4(b).                Attorney Berman also agreed that it

would    be    appropriate       for    this       court   to   impose       the     level      of




     2
       SCR 20:8.4(b) states it is professional misconduct for a
lawyer to "commit a criminal act that reflects adversely on the
lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects; . . . ."

                                               3
                                                                              No.       2013AP2126-D



discipline       sought      by    the     OLR       director,        namely,       a     two-year

suspension of his license to practice law in Wisconsin.

      ¶7       Attorney Berman represents that he fully understands

the   misconduct        allegation         and       the     ramifications          should      this

court impose the stipulated level of discipline.                                 He also states

that he fully understands his right to contest the matter and

his right to consult with counsel.                         He states his entry into the

stipulation is made knowingly and voluntarily.                                  He also states

that he is aware that imposition of a two-year suspension of his

law   license      would      result      in     his       license    remaining          suspended

until    and     unless     he    successfully             petitions      for     reinstatement

pursuant to the procedures set forth in SCRs 22.29-22.33.

      ¶8       Having carefully considered this matter, we approve

the     stipulation         and    adopt       the     stipulated          facts        and    legal

conclusion       of    professional        misconduct.               We   also      agree      that,

given      the    serious         nature       of      the    misconduct,           a     two-year

suspension       of    Attorney       Berman's         license       to    practice           law   is

appropriate.           We note that we have previously imposed similar
suspensions       in    cases      where    attorneys          have       been    convicted         in

federal     court      of    "white      collar"        crimes.           See,    e.g.,        In   re

Disciplinary          Proceedings         Against          Stern,      2013 WI 46,        347
Wis. 2d 552,          830 N.W.2d 674;          In     re    Disciplinary          Proceedings

Against      Henningsen,           2004 WI 119,     275 Wis. 2d 285,              685
N.W.2d 523.

      ¶9       IT IS ORDERED that the license of Steven T. Berman to

practice law in Wisconsin is suspended for two years, effective
the date of this order.
                                                 4
                                                               No.   2013AP2126-D



      ¶10   IT   IS   FURTHER      ORDERED   that   Steven   T.   Berman   shall

continue compliance with the provisions of SCR 22.26 concerning

the   duties     of   a   person    whose    license   to    practice   law   in

Wisconsin has been suspended.




                                        5
    No.   2013AP2126-D




1